Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 24, 2020, has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 5-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tak et al. (US 2017/0110554; previously cited, hereinafter, Tak) in view of Wang et al. (US 2017/0338328; previously cited, hereinafter, Wang).
Regarding claim 1, Tak discloses a semiconductor device (Figs. 1A-1C, ¶ [0051]), comprising: 

an oxide recess region 140 (Fig. 1B, ¶ [0177]) on a first and a second end of a layer 106S (Fig. 16A) adjacent to each nanosheet (; and 
a doped extension region (Fig. 1B, ¶ [0154]: “halo implantation region”) on a first and a second end of each nanosheet NS (¶ [0154]: it is implicit that halo implantation regions are formed on opposite ends of the semiconductor nanosheets NS, because the nanosheets are the channel regions of the NMOS/PMOS transistors), wherein the oxide recess region 140 (Fig. 1B) and the doped extension region (¶ [0154]: “halo implantation region”) directly contact a first and second epitaxy region 162 (Fig. 1B, ¶ [0084]: it is implicit that the “halo implantation region” contacts the source/drain regions 162, see ¶ [0154]), wherein the first and second epitaxy region 162 (Fig. 1B: the epitaxy regions 162 are formed on opposite sides of the nanosheet stack NSS) are formed on a first and second portion of the substrate 102 (Fig. 1B), respectively;
a gate 150 (Fig. 1B, ¶ [0070]) formed on the nanosheet stack NSS (Fig. 1B), the gate 150 (Fig. 1B) is a metal gate (¶ [0082]) having a first and second gate sidewall (Fig. 1B: sidewalls of 150M);
a first outer spacer 136 (Fig. 1B, ¶ [0085]) disposed on the first gate sidewall of the metal gate 150M (Fig. 1B);
a second outer spacer 136 (Fig. 1B, ¶ [0085]) disposed on the second gate sidewall of the metal gate 150M (Fig. 1B); and

Thus, Tak discloses all the limitations of the claimed invention with the exception of disclosing: “wherein the doped extension region is defined by a displaced first material in the first and second end of each nanosheet from the oxide recess region.”
However, Wang discloses an analogous invention (Figs. 1A-1D), including semiconductor device (¶ [0028]) comprising a nanosheet stack 100, 102 (Fig. 1A, ¶ [0029]) having a plurality of nanosheets 104 (Fig. 1A, ¶ [0032]) alternating with a plurality of sacrificial layers 103 (Fig. 1A, ¶ [0032]), such that a topmost and a bottommost layer of the nanosheet stack 100, 102 (Fig. 1A) is a sacrificial layer 103 of the plurality of sacrificial layers 103 (Fig. 1A).  Wang further discloses an oxide recess region 106 (Figs. 1C-1D, ¶ [0037]) on a first and a second end of each sacrificial layer 103 (Fig. 1C), and an extension region (¶ [0037]: edges of the channels 104, which are adjacent to the oxide regions 107, read on the extension region) defined by a displaced first material in the first and second end of each nanosheet 104 (Figs. 1C-1D) from the oxide recess region 106 (¶ [0024]: it is implicit that Ge atoms diffuse to the ends of the channel region 104 above the oxide regions 106 because of the “Ge condensation” phenomenon, see Fig. 1C).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to combine the teachings of Tak and Wang, and have the doped extension region comprise Ge material, which has been displaced from the oxide recess region to the first and second end of each nanosheet.  Such a modification would have been obvious to try, because Ge condensation has strain-enhancing benefit, such as increasing the tensile strain of strained Si channel, and thus, improving nFET device properties (Wang: ¶ [0026]). 
In re Stephens 145 USPQ 656 (CCPA 1965).  Furthermore, product by process claims are directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983); In re Brown, 459 F.2d 531, 535, 173 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process” claim, and not the patentability of the process.  See also MPEP 2113.  
Regarding claim 3, Tak further discloses wherein the first and second outer spacer are silicon nitride (¶ [0088]).  However, Tak does not disclose wherein the spacers are silicon boron carbonitride (SiBCN) or a silicon oxide carbonitride (SiOCN).  However, note that SiBCN and SiOCN are well-known materials in the semiconductor art, and are commonly used as the outer spacers of a gate structure.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to form the first and second outer spacers comprising SiBCN and SiOCN, because such modification would have been considered a substitution of art recognized equivalent materials, and thus, would have been obvious to try through routine skill in the art.

Regarding claim 6, Wang further discloses wherein each nanosheet 104 (Fig. 1A) has a thickness of about 2 nm to about 10 nm (¶ [0035]: “2nm to 6 nm”).  Note, regarding claimed ranges of dimensions, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 234 (CCPA 1955).  Furthermore, where patentability is said to be based upon particular chosen range or dimension recited in a claim, the Applicant must show that the chosen range or dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  In the instant case, the specification does not provide evidence that the claimed range of thicknesses is critical to the invention, or yields unexpected results.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to form the nanosheet layer and the sacrificial layer, having a thickness within the claimed range, and because such a modification would have been obvious to try for the purpose of optimizing device properties through routine skill in the art.
Regarding claims 8-9, Tak in view of Wang discloses all the limitations of claim 1, as set forth above, and Wang discloses that a lateral recess of about 1 to 3 nm may enable a SD wrap of a Si channel region at the ends of the Si channel (¶ [0028]).  However, the combination of Tak in view of Wang does not explicitly disclose wherein: (i) the doped extension region extends into the first and second end of each nanosheet about 3 nm to about 12 nm; and (ii) the doped extension region extends into the first and second end of each nanosheet about 5 nm to about 8 nm. Note, regarding claimed ranges, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges In re Aller, 220 F.2d 454, 105 USPQ 233, 234 (CCPA 1955).  Furthermore, where patentability is said to be based upon particular chosen range or dimension recited in a claim, the Applicant must show that the chosen range or dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  In the instant case, the specification does not provide evidence that the claimed range for the length of the doped extension region, is critical to the invention or yields unexpected results.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to form the doped extension region with a length within the claimed range, for the purpose of optimizing device properties through routine skill in the art.

Response to Arguments
Applicant’s arguments filed December 24, 2020, have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUL KALAM whose telephone number is (571)272-8346.  The examiner can normally be reached on 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABUL KALAM/Primary Examiner, Art Unit 2829